Citation Nr: 1757522	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-10 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for a left knee degenerative joint disease (DJD) prior to September 26, 2016, and in excess of 10 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983, from April 1994 to October 1994, from October 1995 to June 1996, from January 2003 to January 2004, and from March 2006 to February 2011.  She is currently in the Army Reserves.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for degenerative joint disease of the left knee effective March 1, 2011, and assigned a noncompensable rating.  

In a subsequent May 2017 rating decision, the RO increased the rating to 10 percent, effective September 26, 2016.

The Veteran testified before the undersigned in an August 2017 video-conference hearing, the transcript of which is included in the record.

The issue of entitlement to a TDIU has been raised by the record.  See August 2017 Board Hearing Transcript at pg. 8.  In that regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Accordingly, the Board has jurisdiction of the issue of entitlement to a TDIU and that issue has been added to the present appeal. 

Below, the Board assigns the 10 percent rating for left knee disability for the entire appeal period.  The issues of :  (1) entitlement to an initial rating in excess of 10 percent for left knee DJD (partially granted herein); and (2) derivative claim of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the initial rating period prior to September 26, 2016, the Veteran's left knee disability has been manifested by x-ray evidence of DJD with pain and limitation of motion.


CONCLUSION OF LAW

For the entire initial rating period prior to September 26, 2016, the criteria for a rating of 10 percent for DJD of the left knee are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Laws and Analysis

As will be discussed in detail below, the Board is granting a 10 percent rating for the Veteran's left knee disability for the initial rating period prior to September 26, 2016.  The Board will also be remanding the issue of entitlement to a rating in excess of 10 percent for the entire rating period on appeal for further development.  

Upon review of all evidence of record, the Board finds that, for the initial rating period prior to September 26, 2016, a 10 percent rating is warranted for the Veteran's left knee disability under Diagnostic Code 5003 because a rating for arthritis can be based on x-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  See VAOPGCPREC 9-98 (1998). 

In this regard, Diagnostic Code 5003 provides for a rating of 10 percent for each major joint affected by limitation of motion.  The knee is a major joint.  Here, a June 2011 VA examination and associated x-ray findings diagnosed the Veteran with early DJD of the left knee.  The Veteran also consistently reported that she had stiffness and pain in the left knee with limitation of motion.  See June 2011 VA examination report.  Accordingly, a 10 percent rating for the left knee is warranted for the rating period prior to September 26, 2016.  

As previously noted, the Veteran is already in receipt of a 10 percent rating for the left knee for the period beginning September 26, 2016; as such, and pursuant to the Board's decision herein, she is currently in receipt of a 10 percent rating for the entire initial rating period on appeal.

The issue as to whether a rating in excess of 10 percent is warranted for the left knee disability is addressed in the remand section below.


ORDER

For the rating period prior to September 26, 2016, a 10 percent rating for left knee DJD with pain and limitation of motion is granted.  
REMAND

Additional development is warranted to assist in determining whether a rating in excess of 10 percent is warranted for the Veteran's left knee disability (now assigned for the entire initial rating period on appeal).

During the August 2017 Board hearing, the Veteran testified that her disability had worsened since the last VA examination, conducted in September 2016.  Specifically, the Veteran testified that she had sustained two falls in the last three weeks due to instability in the left knee.  The Veteran indicated that she was limited in walking and standing due to her knee pain.  She further testified that she received knee injections through VA approximately every 6 months.  

For these reasons, the Board finds that the Veteran should be afforded a new VA examination.  Updated VA treatment records should also be obtained and associated with the claims file.  

Further, as any decision with respect to the claim for the left knee disability may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claim for an increased rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). Thus, adjudication of the TDIU claim is deferred until adjudication of the increased rating claim.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with the appropriate VCAA notice for TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish a TDIU and provide her with a TDIU application for her completion.

2.  Obtain any outstanding VA treatment records since May 1, 1017 and associate them with the electronic claims file.

3.  Then, schedule the Veteran for a VA examination in order to assess the current severity of her left knee disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.

The examiner should:

(a) Conduct range of motion testing for both knees and provide an opinion as to range of motion based on (1) active motion; (2) passive motion; (3) weight-bearing; and (4) non-weight bearing motions.

(b) Address any additional loss of motion/functional loss on repetitive motion and during flare-ups.  Specifically elicit information from the Veteran regarding the frequency, duration, characteristics, severity, or functional loss of any flare-ups.

(c) Indicate the presence of any lateral instability and/or recurrent subluxation in the left knee and indicate its severity, if indicated.  In doing so, please address the Veteran's reports of recent falls due to her left knee disability.   

(d)  Provide information concerning the functional impairment resulting from the left knee disability which may affect her ability to function and perform tasks in a work setting.

A complete rationale should be provided.

4.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After she and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


